MEMORANDUM **
Tomas Bautista-Rodríguez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance without opinion of an Immigration Judge’s (“IJ”) denial of his request for a continuance, and entry of a removal order. We have partial jurisdiction pursuant to 8 U.S.C. § 1252, and review claims of due process violations de novo. See Tovar-Landin v. Ashcroft, 361 F.3d 1164, 1166 (9th Cir.2004). We deny the petition for review in part, and dismiss it in part.
In May 2002, the IJ granted BautistaRodriguez a continuance for the purpose of obtaining counsel. At his scheduled hearing in July 2002, Bautista-Rodriguez proffered a letter from counsel requesting another continuance. This letter was dated the Sunday before Bautista-Rodriguez’s Monday hearing, and was rejected by the IJ as improperly filed. Under these circumstances, we conclude that there was no due process violation in the IJ’s decision to deny a further continuance. See Vides-Vides v. INS, 783 F.2d 1463, 1469 (9th Cir.1986) (rejecting a due process claim where the “IJ had done everything he reasonably could to permit [the petitioner] to obtain counsel”).
To the extent that Bautista-Rodriguez challenges the IJ’s denial of voluntary departure, we lack jurisdiction over this contention. See 8 U.S.C. § 1229c(f); Alvarez-*692Santos v. INS, 332 F.3d 1245, 1255 (9th Cir.2003).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.